Exhibit 10.1

[DBS Bank Ltd., Hong Kong Branch Letterhead]

21 January 2020

OUR GUARANTEE NO. 807-02-0022873

FOR USD139,500,000.00

Shanghai Subsidiaries Payment Guarantee

To: TTM Technologies China Limited

Address: 18/F Metropole Square, 2 On Yiu Street, Shatin, New Territories, Hong
Kong Special Administrative Region (“Hong Kong”) of the People’s Republic of
China (“PRC”)

This Shanghai Subsidiaries Payment Guarantee (“Payment Guarantee”), issued on
January 21, 2020 (the “Issuance Date”), is made by DBS Bank Ltd., Hong Kong
Branch, (incorporated in Singapore with Limited Liability), a bank incorporated
and validly existing under the laws of Hong Kong, PRC, located in the 18th
Floor, The Center, 99 Queen’s Road Central, Hong Kong (“Guarantor”), at the
request of Long Wah Investment Limited, located in Rms 2708-11, West Tower, Shun
Tak Centre，168-200 Connaught Road C., Hong Kong (the “Applicant”), in favor of
TTM Technologies China Limited, a company incorporated and validly existing
under the laws of Hong Kong, PRC (the “Beneficiary”).

WHEREAS, TTM Technologies Inc., a Delaware corporation (“TTM”), the Beneficiary
and AKMMeadville Electronics (Xiamen) Co., Ltd., a company incorporated and
validly existing under the laws of PRC (the “Purchaser”) have entered into an
Equity Interests Purchase Agreement (the “SPA”) on January 20, 2020, under which
the Purchaser will purchase, among others, the equity interests of (i) Shanghai
Kaiser Electronics Co., Ltd. (上海凯思尔电子有限公司) (“SKE”), (ii) Shanghai Meadville
Electronics Co., Ltd. (上海美维电子有限公司) (“SME”), and (iii) Shanghai Meadville
Science & Technology Co., Ltd. (上海美维科技有限公司) (“SP”, and together with SKE and
SME, the “Shanghai Subsidiaries”) from TTM and the Beneficiary. The Purchaser
has agreed to pay certain amount of purchase price allocated to Shanghai
Subsidiaries as may be calculated in accordance with the terms and conditions
set forth in the SPA (“Shanghai Subsidiaries Purchase Price”) to the Beneficiary
no later than the seventy-fifth (75th) Business Day (“Shanghai Subsidiaries
Purchase Price Due Date”) from the GME Change of SAFE Registration Filing
Completion Date (as defined below) in accordance with the terms and conditions
of the SPA, and this Payment Guarantee is issued in support of such agreement.

NOW, THEREFORE, Guarantor hereby agrees with the Applicant and the Beneficiary
as follows:

 

  1.

Subject to Articles 2 and 3 of this Payment Guarantee, in the event that
Purchaser fails to pay the Shanghai Subsidiaries Purchase Price by Shanghai
Subsidiaries Purchase Price Due Date as determined by Beneficiary,
notwithstanding any objection by Applicant, Guarantor hereby irrevocably
undertakes to pay Beneficiary an amount equal to the Shanghai Subsidiaries
Purchase Price claimed by Beneficiary (which shall not exceed the Guaranteed
Amount (as defined below)) within five (5) Business Days (“Guarantor Payment
Date”) following receipt of a claim notice from Beneficiary in original paper
form, presented through a bank designated by the Beneficiary, stating (1) this
Payment Guarantee reference number as indicated above, (2) that the Purchaser
has failed to pay the Shanghai Subsidiaries Purchase Price when due in
accordance with the terms stipulated in the SPA, (3) the Beneficiary is making a
demand under this Payment

 



--------------------------------------------------------------------------------

[DBS Bank Ltd., Hong Kong Branch Letterhead]

 

Guarantee because of the Purchaser’s failure to pay the Shanghai Subsidiaries
Purchase Price and (4) the amount of such demand, which shall be substantially
identical to the form set forth in the Appendix I attached hereto (“Purchase
Price Claim Notice”). There shall be no conditions precedent to the
effectiveness of the Guarantor’s obligations in respect of the Guaranteed Amount
under this Payment Guarantee other than those expressly set forth in Article 3
hereof. For the purpose of this Article 1, notwithstanding anything contrary
herein, a “Business Day” means a day on which banks are open for business in
Hong Kong, PRC.

 

  2.

Beneficiary is entitled to make a claim for the Shanghai Subsidiaries Purchase
Price, provided that the total amount of such claim shall not exceed USD
139,500,000 (“Guaranteed Amount”). The Guaranteed Amount shall be reduced by any
amount of the Shanghai Subsidiaries Purchase Price directly paid by Purchaser to
the Beneficiary, upon the receipt by Guarantor of a written confirmation from
the Beneficiary, substantially identical to the form set forth in the Appendix
II attached hereto, stating (x) this Payment Guarantee reference number as
indicated above, (y) the amount of Shanghai Subsidiaries Purchase Price that it
has received and (z) that the Beneficiary agrees to reduce the Guarantee Amount
in proportion to the amount of Shanghai Subsidiaries Purchase Price that it has
received.

 

  3.

Except the terms specified in Article 12 hereof, the Guarantor’s obligations
under Article 1 of this Payment Guarantee shall be subject to the satisfaction
on or prior to the Guarantee Expiration Date as specified in Article 4 of the
following conditions:

 

  (i)

A copy of a new business license issued by Guangzhou Huangpu Market Supervision
and Administration (in Chinese “广州市黄埔区市场监督管理局”) to Guangzhou Meadville
Electronics Co., Ltd. (in Chinese广州美维电子有限公司) (“GME”) dated after the date
hereof, on which does not contain the term “wholly foreign-owned entity” (in
Chinese 外商独资), “Sino-foreign joint venture” (in Chinese 中外合资) or “sole
investment from Taiwan, Hong Kong and Macao” (in Chinese 台港澳法人独资) (the “GME New
Business License” and such date indicated on the GME New Business License, the
“GME New Business License Issuance Date”); and

 

  (ii)

A copy of the “Business Registration Certificate” (in Chinese 业务登记凭证) showing
the name of AKMMeadville Electronics (Xiamen) Co., Ltd. (in Chinese
安捷利美维电子（厦门）有限责任公司) in the column of “Entity Name” (in Chinese 主体名称), affixed
with the Special Seal For International Settlement Business of Bank of China
Limited Guangzhou Development Zone Branch (in Chinese
中国银行股份有限公司广州开发区分行国际结算业务专用章) dated after the GME New Business License Issuance
Date (the date indicated on the Business Registration Certificate, the “GME
Change of SAFE Registration Filing Completion Date”).

The Beneficiary shall present a copy of each of the items listed in this Article
3(i) and (ii) above through the bank designated by Beneficiary when the
Beneficiary makes a demand for payment in accordance with Article 1 hereof. The
documents provided pursuant to this Article 3(i) and (ii) shall be issued in
Chinese. Beneficiary shall provide a courtesy copy of the English translation of
such documents accompanied by a signed statement from the Beneficiary stating
that the translator is proficient in both languages.



--------------------------------------------------------------------------------

[DBS Bank Ltd., Hong Kong Branch Letterhead]

 

  4.

This Payment Guarantee shall become effective upon the satisfaction of all the
conditions specified in the Article 3 of this Payment Guarantee, and subject to
the terms specified in Article 12 hereof, shall expire upon the first to occur
of the following (“Guarantee Expiration Date”):

 

  (i)

January 20, 2021;

 

  (ii)

Purchaser has paid the full amount of the GME Purchase Price and Shanghai
Subsidiaries Purchase Price when due in accordance with the terms stipulated in
the SPA, which shall be evidenced by, upon the receipt by Guarantor of, a
written confirmation from the Beneficiary, substantially identical to the form
set forth in the Appendix III attached hereto, stating (x) this Payment
Guarantee reference number as indicated above, and (y) that the Beneficiary has
received the full amount of the GME Purchase Price and Shanghai Subsidiaries
Purchase Price.

 

  (iii)

A Purchase Price Claim Notice has not been presented to the Guarantor by the
Beneficiary within five (5) Business Days after the Shanghai Subsidiaries
Payment Date noted on the Purchase Price Claim Notice; or

 

  (iv)

Guarantor’s obligations under this Payment Guarantee have been fully performed
in accordance herewith.

 

  5.

Any Purchase Price Claim Notice presented and other communications provided
pursuant to the terms and provisions hereof shall be in writing and shall be
either (x) presented to the counter of Guarantor through a bank designated by
Beneficiary or (y) sent by overnight delivery services, or by certified or
registered mail with a return receipt through a bank designated by Beneficiary
to the address specified below, in each case, the date of receipt by Guarantor
of any given document or communication shall be deemed as the date of
presentation of such document or communication.

Guarantor’s address: 12/F One Island East, 18 Westlands Road, Island East, Hong
Kong

Attn: Bank Guarantee Processing

 

  6.

Notwithstanding anything contrary herein, this Payment Guarantee shall be
irrevocable upon the issuance regardless of whether the conditions specified in
Article 3 hereof are satisfied.

 

  7.

This Payment Guarantee is in favor of Beneficiary only, and shall not be
assignable or transferable to any other person by any means.

 

  8.

Unless otherwise expressly specified herein, for the purpose of this Payment
Guarantee (other than Article 1 hereof), a “Business Day” means any day that is
not a Saturday, Sunday or other day on which banks are required or authorized to
be closed for general business in Beijing, and Hong Kong, PRC.

 

  9.

Except to the extent inconsistent with the express terms of this Payment
Guarantee, this Payment Guarantee is subject to Uniform Rules for Demand
Guarantees (2010 Revisions, URDG 758).

 

  10.

This Payment Guarantee shall be governed by the laws of Hong Kong, PRC.

 

  11.

The Guarantor’s liability under this Guarantee ceases immediately after the
Guarantee Expiration Date notwithstanding whether the original of this Guarantee
is returned to Guarantor.



--------------------------------------------------------------------------------

[DBS Bank Ltd., Hong Kong Branch Letterhead]

 

  12.

No later than the tenth (10th) Business Days prior to the Guarantee Expiration
Date, this Payment Guarantee shall be extended by the Guarantor to the second
anniversary of the Issuance Date, upon a written confirmation signed by the
Applicant to the Guarantor. Subject to the satisfaction of the conditions
specified in Article 3 hereof, if this Payment Guarantee fails to be extended
until the second anniversary of the Issuance Date, the Guarantor shall pay the
Guaranteed Amount to the Beneficiary within five (5) Business Days following the
presentation of such demand by the Beneficiary, which shall be substantially
identical to the form set forth in the Appendix IV attached hereto.

Yours faithfully

For and on behalf of

DBS BANK LTD., HONG KONG BRANCH

(INCORPORATED IN SINGAPORE WITH LIMITED LIABILITY)

/s/ HO Wai King, Anthea

/s/ KWONG Ka Fai, Kathy

[Authorized Signature]



--------------------------------------------------------------------------------

[DBS Bank Ltd., Hong Kong Branch Letterhead]

 

Appendix I

Form of Purchase Price Claim Notice

[Date]

To: [Guarantor] [Guarantor’s address]

Dear Sirs,

Re: Demand under Payment Guarantee No.                         

TTM Technologies China Limited (the “Beneficiary”) is hereby making a demand
under the irrevocable Payment Guarantee (Guarantee No.                       )
(the “Payment Guarantee”). Capitalized terms used herein and not defined shall
have the meaning assigned to them in the Payment Guarantee.

The Purchaser has failed to pay the amount of USD              of the Shanghai
Subsidiaries Purchase Price when due in accordance with the terms stipulated in
the SPA.

The Beneficiary is making a demand under this Payment Guarantee because of the
Purchaser’s failure to pay the Shanghai Subsidiaries Purchase Price pursuant to
the terms stipulated in the SPA.

The Beneficiary hereby demands you to pay USD             which shall not exceed
the Guaranteed Amount.

The Beneficiary hereby requests you to pay the above amounts upon your receipt
of this notice to the following bank account:

Account Number:                                     

Name of Bank:                                         

TTM Technologies China Limited

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

[DBS Bank Ltd., Hong Kong Branch Letterhead]

 

Appendix II

Form of Beneficiary’s Confirmation of Guaranteed Amount Reduction

[Date]

To: [Guarantor] [Guarantor’s address]

Dear Sirs,

Re: Reduction of Guaranteed Amount under Payment Guarantee No.
                    

TTM Technologies China Limited (the “Beneficiary”) hereby acknowledges that it
has received the Shanghai Subsidiaries Purchase Price in the amount of
USD                     as of the date hereof.

The Beneficiary hereby agrees to reduce the Guaranteed Amount under the
irrevocable Payment Guarantee (Guarantee No.                     ) to
USD                    .

TTM Technologies China Limited

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

[DBS Bank Ltd., Hong Kong Branch Letterhead]

 

Appendix III

Form of Beneficiary’s Confirmation of Receipt of GME Purchase Price and

Shanghai Subsidiaries Purchase Price

[Date]

To: [Guarantor] [Guarantor’s address]

Dear Sirs,

Re: Payment Guarantee No.                     

TTM Technologies China Limited (the “Beneficiary”) hereby acknowledges that it
has received the full amount of GME Purchase Price and Shanghai Subsidiaries
Purchase Price as of the date hereof.

TTM Technologies China Limited

By:

Name:

Title:



--------------------------------------------------------------------------------

[DBS Bank Ltd., Hong Kong Branch Letterhead]

 

Appendix IV

Form of Purchase Price Claim Notice for Failure to Extend Payment Guarantee

[Date]

To: [Guarantor] [Guarantor’s address]

Dear Sirs,

Re: Demand under Payment Guarantee No.                         

TTM Technologies China Limited (the “Beneficiary”) is hereby making a demand
under the irrevocable Payment Guarantee (Guarantee No.                     )
(the “Payment Guarantee”). Capitalized terms used herein and not defined shall
have the meaning assigned to them in the Payment Guarantee.

The Payment Guarantee will be expired on [                ] and the Beneficiary
has not received a copy of the payment guarantee with the expiration date being
extended to [                    ].    

The Beneficiary is making a demand under this Payment Guarantee because this
Payment Guarantee fails to be extended.

The Beneficiary hereby demands you to pay USD                     which shall
not exceed the Guaranteed Amount.

The Beneficiary hereby requests you to pay the above amounts upon your receipt
of this notice to the following bank account:

Account Number:                                         

Name of Bank:                                     

TTM Technologies China Limited

By:    

Name:    

Title:    